Citation Nr: 0936606	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-20 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
shoulder bursitis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
shoulder bursitis.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbar myositis.  

4.  Entitlement to service connection for lumbar myositis. 

5.  Entitlement to service connection for cervical myositis.

6.  Entitlement to service connection for bilateral hip 
bursitis. 

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for major depressive 
disorder or other acquired nervous disorder.  

9.  Entitlement to an increased (compensable) rating for 
residuals of leishmaniasis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active duty for training and inactive duty 
training with the Puerto Rico Army National Guard at various 
dates from 1982 to 2003.  He had active Army service from 
February 2003 to April 2004 and served in Southwest Asia from 
April 6, 2003 to May 7, 2003.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from November 2006 and April 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The November 2006 rating decision 
denied service connection for diabetes mellitus and major 
depression and denied a compensable rating for residuals of 
leishmaniasis.  The April 2007 rating decision determined 
that new and material evidence had not been received to 
reopen claims for service connection for lumbar myositis and 
for right shoulder and left shoulder bursitis and denied 
entitlement to service connection for neck bursitis and 
bilateral hip disorders. 

With respect to whether new and material evidence has been 
received to reopen claims for service connection for right 
shoulder and left shoulder bursitis, these claims were 
previously denied in a final September 2002 RO decision.  In 
April 2007, the RO denied an application to reopen those 
service connection claims.  The Veteran submitted a timely 
notice of disagreement (NOD) in September 2007.  No statement 
of the case (SOC) has been issued addressing these issues and 
it is not clear that the Veteran has withdrawn his NOD.  
Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); VAOPGCPREC 16-92.  

In March 2009, the Veteran reported that he cannot work due 
to service-connected disabilities.  This is referred for 
appropriate action including, if necessary, submission to the 
Director, Compensation and Pension Service, for 
extraschedular consideration under 38 C.F.R. § 3.321 (b).  

Whether new and material evidence has been received to reopen 
claims for service connection for right and left shoulder 
bursitis, service connection for lumbar myositis, service 
connection for major depressive disorder or other acquired 
nervous disorder, and a compensable rating for residual of 
leishmaniasis are addressed in the REMAND portion of the 
decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, D.C.  


FINDINGS OF FACT

1.  By rating decision of September 2002, the RO denied 
service connection for lumbar myositis and properly notified 
the Veteran of that decision.  

2.  The Veteran did not appeal the September 2002 decision 
and it became final.

3.  Evidence received at the RO since the September 2002 
rating decision raises a reasonable possibility of 
substantiating a claim for service connection for lumbar 
myositis.

4.  The Veteran's neck pains are attributed to cervical 
myositis, rather than an undiagnosed illness.

5.  Medical evidence has been submitted that attributes 
cervical myositis to pentostam, a drug taken during active 
service for leishmaniasis.  

6.  The Veteran's bilateral hip pains are attributed to 
bursitis, rather than to an undiagnosed illness.

7.  There is competent medical evidence that attributes 
bilateral hip bursitis to pentostam, a drug taken during 
active service for leishmaniasis.  

8.  A September 1999 private medical report contains clear 
and unmistakable evidence that diabetes mellitus existed 
prior to entry into active military service.  

9.  A specific medical finding that any increase in diabetes 
mellitus shown during active military service disability is 
due to the natural progression of the disease has been 
submitted.  

10.  No medical evidence tending to attribute diabetes 
mellitus to any period of active duty for training has been 
offered, nor has the Veteran so alleged that any period of 
active duty training has caused or aggravated diabetes 
mellitus.  


CONCLUSIONS OF LAW

1.  The September 2002 rating decision, which denied service 
connection for lumbar myositis, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for lumbar myositis and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  Cervical myositis was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

4.  Bilateral hip bursitis was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

5.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in or aggravated by active military service, nor was 
it incurred in or aggravated by any period of active duty 
training.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his or her 
representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, adequate notice was provided in letters sent to 
the Veteran in April 2006, March 2007, April 2008, and in 
February 2009.  The April 2006 letter preceded any 
adjudication on the merits, thus, no timing error has 
occurred.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all records indentified.  The claimant was 
afforded VA medical examinations.  Neither the claimant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim for service 
connection for diabetes mellitus that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002).

New and Material Evidence

As noted in the introduction, in a September 2002-issued 
rating decision, the RO denied service connection for lumbar 
myositis.  The Veteran and his representative were notified 
of the decision in a letter from the RO, but did not appeal.  
Thus, the rating decision became final.  38 U.S.C.A. § 
7105(b), (c) (West 2002).  When a claim has been disallowed 
by the RO, "the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered" unless new and material evidence has been 
presented.  38 C.F.R. §§ 3.156(a), 20.1103 (2008).

Pursuant to 38 C.F.R. § 3.156(a), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The evidence of record at the time of the September 2002 RO 
rating decision that is relevant to service connection for 
lumbar myositis consists of service treatment records (STRs) 
and service personnel records, VA and private medical 
records, and claims and statements of the Veteran, as 
discussed below.

The STRs reflect that during annual training in 1984, the 
Veteran contracted leishmaniasis.  The relevance of this fact 
will become apparent below.  In November 1984, he and others 
were treated for leishmaniasis by Walter Read Medical Center 
with an experimental drug, pentostam, felt to be effective 
against leishmaniasis.  Over a term of several months, these 
service members participated in a study designed to determine 
the correct dosage of pentostam.  A leishmaniasis lesion of 
the Veteran's left forearm healed-up during this treatment.  

A November 1984 letter to the Veteran explains the 
experimental procedure to be performed.  The letter notes 
that 60 patients who had previously used pentostam reported 
muscle pain, joint pain, headache, and loss of appetite.  In 
addition, more serious side effects were associated with 
higher doses.  These include anemia, hepatitis, and kidney 
and heart injuries.

A December 1984 letter from a Walter Read Medical Center 
infectious disease officer states that the Veteran was a 
participant in the pentostam study.  The letter notes that 
pentostam contains penta-valent antimony.  The Army medical 
officer reported, "This patient may have had one or more 
side effects which are associated with antimony therapy 
including, in order of frequency, headache, muscle aches, 
joint pains, loss of appetite, and gastrointestinal 
complaints such as indigestion or nausea."    

A February 1985 STR reflects that the Veteran underwent 
consultation for back pains.  The report notes that the 
Veteran was currently taking pentostam for leishmaniasis.  He 
reported the onset of burning sensations in the middle and 
low back with no apparent cause.  The assessment was rule-out 
Reiter's syndrome (a triad of symptoms of urethritis, 
conjunctivitis, and arthritis (the dominant feature) 
appearing concomitantly or sequentially associated with 
mucocutaneous manifestations of keratoderma blennorrhagium 
and other microorganisms, chiefly affecting young men, 
Dorland's Illustrated Medical Dictionary 1638 (28th ed. 
1994)).  

In March 1985, treatment for low back pains continued.  The 
assessment was low back pain of muscular etiology.  

A September 1985 report from Walter Read Army Hospital 
indicates that side effects of pentostam were minor and 
resolved shortly after treatment was completed.  

In October 1987, a Walter Read medical officer wrote the 
Veteran and informed him that it appeared that all test 
participants had been cured of leishmaniasis, but that 
"There is no test that will [show] me with 100 percent 
confidence whether you are completely cured, or whether a 
small number of leishmania parasites are still alive in your 
body that may put you at risk for relapse of leishmaniasis at 
some future date."  The medical officer then informed the 
Veteran, "Other problems that are not directly related to 
this illness will need to be investigated in Puerto Rico to 
determine whether they represent an unusual complication of 
leishmaniasis or its treatment."  The medical officer 
informed the Veteran that the test group whom best recovered 
from leishmaniasis was the group that was given the higher 
dosage level of pentostam.  An earlier letter notes that the 
Veteran was not included in that group.  He was in the lower 
dosage level group.   

A December 1994 VA skin disorders compensation examination 
report reflects a complaint of back and hip muscle pains.  No 
diagnosis was offered.  

In February 1995, the RO granted service connection for 
residuals of leishmaniasis.

In January 1996, the RO denied as not well grounded, service 
connection for headaches, muscle aches, joint pain, loss of 
appetite, gastrointestinal complaints, and renal and cardiac 
conditions secondary to leishmaniasis.  

In July 2001, private physician, R. C. Benabe, M.D., reported 
as follows [translated from Spanish]:

   Certified:  the bearer of this certificate 
suffers from muscular skeletal disorder of chronic 
myositis/bursitis of the area of the neck and 
shoulder, also in the area of the lower back.  This 
condition of bursitis in the shoulders and area of 
the hip most probably is a consequence of treatment 
for cutaneous leishmaniasis with sodium 
stibogluconate (Pentostam) since he does not 
present a history of any other risk factor or 
accident, nor job or any other activity.  He has 
received regular treatment since 1999 with anti-
inflammatories (NSAIDS) with poor improvement.  
Thank you for your interest.

In August 2001, the Veteran requested service connection for 
bilateral shoulder bursitis and left thigh bursitis.  He 
claimed that these disorders had resulted from medication 
prescribed in 1984 at Walter Read Medical Center.  He did not 
mention the lumbar spine; however, in an April 2002 statement 
in support of claim, he added the lower spine to his claim. 

In September 2002, the RO denied service connection for right 
and left shoulder bursitis and for lumbar myositis.  The 
Veteran did not appeal.  The Board will review the evidence 
submitted since the RO decision to determine whether any of 
it is new and material evidence, that is, whether it is 
neither cumulative nor redundant and whether it raises a 
reasonable possibility of substantiating the claim for 
service connection for lumbar myositis.  

The evidence submitted since the September 2002 RO decision 
includes re-submission of various STRs discussed above.  
These are not new evidence, as they were previously 
considered.  

In December 2006 and again in March 2007, the Veteran 
asserted that myositis was secondary to medication for 
leishmaniasis.  This is not new evidence because it is 
redundant and cumulative of earlier similar claims considered 
in the September 2002 decision.  

In September 2007, the Veteran submitted a letter from R. A. 
Coca, M.D.  In the letter, Dr. Coca noted that pentostam had 
provoked severe back pain, joint pain, eye itchiness, and 
headaches.  The symptoms improved with NSAIDS, but did not 
disappear.  Dr. Coca concluded with:

    It is my opinion that, as it has been evidenced 
in the patient's military medical records, the 
condition of joint pain, back pain, eyes itchiness 
and headaches started during the treatment for the 
condition of Leishmaniasis, acquired during his 
military service.  It has affected his health and 
life since then.

The letter is new and material evidence to reopen the claim.  
Dr. Coca attributed current back pain to medication for a 
service-connected disability.  Given the benefit of the doubt 
doctrine set forth at 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 
this opinion could place the evidence for service connection 
for lumbar myositis in relative equipoise.  Thus, it is 
neither cumulative nor redundant and it raises a reasonable 
possibility of substantiating the claim.

Because the evidence submitted is sufficiently new and 
material to reopen the claim for service connection for 
lumbar myositis, the application to reopen the service 
connection claim must be granted.  The issue will be 
addressed further in the REMAND below.

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the Veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a Veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as diabetes mellitus or a psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease will be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
Veterans under 38 U.S.C.A. § 1154(b), but, because the 
Veteran was not in combat, he will not be afforded this 
consideration.  

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  
The amendment places a burden on the Veteran to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection may be made.  Because the claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, as 
that version favors the Veteran.

Cervical Myositis

Because the Veteran served in the Persian Gulf in 2003, the 
undiagnosed illness provisions set forth at 38 U.S.C.A. 
§§ 1113, 1117, 1118 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.317 (2008) must be considered.  In this case, with all 
doubt resolved in favor the Veteran, all neck pains appear to 
be attributed to cervical myositis.  Thus, presumptive 
service connection for undiagnosed illness manifested by 
bilateral hip pains need not be considered further.

The STRs reflect that the Veteran was treated with pentostam 
for leishmaniasis contracted during a period of active duty 
training in 1984.  Complaints of low back burning sensations 
and thoracolumbar spine pains arose in early 1985, following 
treatment with pentostam for leishmaniasis. 

A December 1994 VA examiner first documented specific 
complaint of back and hip pains, but neck pains were not 
mentioned. 

In January 1996, the RO denied a claim for service connection 
for joint pains, headaches, and other reported symptoms, 
although neck pains were not mentioned specifically.  The RO 
found the claim "not well grounded," a prior legal 
standard, since repealed.  

As earlier noted, in July 2001, Dr. Benabe reported:

   Certified:  the bearer of this certificate 
suffers from muscular skeletal disorder of chronic 
myositis/bursitis of the area of the neck and 
shoulder, also in the area of the lower back.  This 
condition of bursitis in the shoulders and area of 
the hip most probably is a consequence of treatment 
for cutaneous leishmaniasis with sodium 
stibogluconate (Pentostam) since he does not 
present a history of any other risk factor or 
accident, nor job or any other activity.  He has 
received regular treatment since 1999 with anti-
inflammatories (NSAIDS) with poor improvement.  
Thank you for your interest.

In March 2007, the Veteran claimed service connection for a 
neck condition secondary to medication for leishmaniasis.  

According to a June 2007 VA orthopedic examination report, a 
magnetic resonance imaging (MRI) study of the neck was 
normal.  The examiner found painful limitation of motion of 
the cervical spine and offered a diagnosis of cervical 
myositis.  The Veteran reported that he was unsure of the 
year of onset of neck pains.  The VA orthopedic examiner felt 
it unlikely that medication for leishmaniasis was related in 
any way to the current neck disability.  The examiner 
acknowledged that pentostam caused aching and arthralgia, but 
opined that these side effects subsided when the medication 
was discontinued.  

In September 2007, Dr. Coca offered a contrary opinion.  Dr. 
Coca noted that pentostam had caused "...severe back pain, 
joints pain, ...", which had improved since then, but did not 
disappear.  Dr. Coca wrongfully noted, however, that the 
Veteran had been treated with a high dose of pentostam, 
whereas the STRs reflect that he was treated with the lower 
dose-level of pentostam.  The significance of this error is 
not known.  Because Dr. Coca's opinion is based on an 
incorrect fact, its probative value could be questioned.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion 
based upon an inaccurate factual premise has no probative 
value).  

In addition to Dr. Coca's opinion, other medical evidence 
argues for service connection.  The first of these favorable 
items of evidence is the November 1984 medical letter 
explaining that 60 pentostam patients reported muscle pain, 
joint pain, headache, and loss of appetite and even more 
serious side effects that were associated with higher doses.  
The letter does not address whether those side effects went 
away later. 

The second favorable item of evidence is the December 1984 
letter from a Walter Read Medical Center infectious disease 
officer.  The officer reported, "This patient may have had 
one or more side effects which are associated with antimony 
therapy including, in order of frequency, headache, muscle 
aches, joint pains, loss of appetite, and gastrointestinal 
complaints such as indigestion or nausea."  The medical 
officer did not address whether these side effects subsided 
later.  

The third favorable item of evidence is the October 1987 
Walter Read Medical Center letter.  In that letter, a Walter 
Read medical officer informed the Veteran, "Other problems 
that are not directly related to this illness will need to be 
investigated in Puerto Rico to determine whether they 
represent an unusual complication of leishmaniasis or its 
treatment."  The medical officer informed the Veteran that 
the test group whom best recovered from leishmaniasis was the 
group that was given the higher dosage level of pentostam.  
An earlier letter notes that the Veteran was not included in 
that group.  This letter does not address whether neck 
myositis might be secondary to pentostam.  It simply concedes 
that pentostam could cause unusual complications. 

Finally, in July 2001, Dr. Benabe indicated that chronic neck 
myositis/bursitis "most probably is a consequence of 
treatment for cutaneous leishmaniasis..."   The rationale 
provided is that the Veteran did not present a history of any 
other risk factor or accident or job or any other activity 
that might cause this disorder.  The Board finds this medical 
opinion probative, as it is based on correct facts and is 
supported by a rationale.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (a medical opinion that contains only 
data and conclusions is accorded no weight). 

The unfavorable medical evidence includes a September 1985 
report from Walter Read Army Hospital that indicates that 
side effects of pentostam were minor and resolved shortly 
after treatment was completed.  This medical evidence does 
tend to indicate that chronic effects were not encountered.  

In this case, there is favorable and unfavorable medical 
evidence.  The probative value of either is approximately 
equal.  Thus, relative equipoise exists.  The benefit of the 
doubt doctrine will therefore be applied.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  Direct service 
connection for cervical myositis will therefore be granted.

Bilateral Hip Bursitis

Because the Veteran served in the Persian Gulf in 2003, the 
undiagnosed illness provisions set forth at 38 U.S.C.A. 
§§ 1113, 1117, 1118 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.317 (2008) must be considered.  In this case, with all 
doubt resolved in favor of the Veteran, all hip pains appear 
to be attributed to bilateral hip bursitis.  There is 
documented evidence that his hip pains preceded his tour of 
duty in Southwest Asia.  Thus, presumptive service connection 
for undiagnosed illness manifested by bilateral hip pains 
need not be considered further.

The STRs reflect that following treatment with pentostam for 
leishmaniasis contracted during a period of active duty 
training in 1984, complaints of low back burning sensations 
and pains began. 

A December 1994 VA examiner first documented a specific 
complaint of hip pains.  The diagnosis was status post-
cutaneous leishmaniasis.  Whether this diagnosis was intended 
to imply a link between hip pains and pentostam treatment for 
leishmaniasis is not clear.  

In January 1996, the RO denied a claim for service connection 
for joint pains.  The RO found the claims "not well 
grounded."

As earlier noted, in July 2001, Dr. Benabe reported:

   Certified:  the bearer of this certificate 
suffers from muscular skeletal disorder of chronic 
myositis/bursitis of the area of the neck and 
shoulder, also in the area of the lower back.  This 
condition of bursitis in the shoulders and area of 
the hip most probably is a consequence of treatment 
for cutaneous leishmaniasis with sodium 
stibogluconate (Pentostam) since he does not 
present a history of any other risk factor or 
accident, nor job or any other activity.  He has 
received regular treatment since 1999 with anti-
inflammatories (NSAIDS) with poor improvement.  
Thank you for your interest.

In March 2007, the Veteran claimed service connection for a 
bilateral hip condition secondary to medication for 
leishmaniasis.  

According to a June 2007 VA orthopedic examination report, 
the Veteran reported the onset of hip pains while serving in 
Germany.  X-rays showed minimal hip joint space narrowing, 
articular sclerosis, and hypertrophic changes that suggested 
mild osteopenia.  The diagnosis was mild bilateral hip 
bursitis.  The VA orthopedic examiner felt it unlikely that 
medication for leishmaniasis was related in any way to the 
current hip disability.  The examiner acknowledged that 
pentostam caused aching and arthralgia, but opined that these 
side effects subsided when the medication was discontinued.  

In September 2007, Dr. Coca offered a contrary opinion.  Dr. 
Coca linked current joint pains to pentostam treatment.  Dr. 
Coca wrongfully noted, however, that the Veteran had been 
treated with a high dose of pentostam, whereas the STRs 
reflect that he was treated with the lower dose-level of 
pentostam.  Because Dr. Coca's opinion is based on an 
incorrect fact, its probative value could be questioned.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion 
based upon an inaccurate factual premise has no probative 
value).  

Other medical evidence is favorable also.  The first of these 
favorable items is the November 1984 medical letter 
explaining that 60 pentostam patients reported muscle pain, 
joint pain, headache, and loss of appetite and even more 
serious side effects that were associated with higher doses.  
The letter does not address whether those side effects went 
away later. 

The second favorable item is the December 1984 letter from a 
Walter Read Medical Center infectious disease officer.  The 
officer reported, "This patient may have had one or more 
side effects which are associated with antimony therapy 
including, in order of frequency, headache, muscle aches, 
joint pains, loss of appetite, and gastrointestinal 
complaints such as indigestion or nausea."  The medical 
officer did not address whether these side effects subsided 
later.  

The third favorable item of evidence is the October 1987 
Walter Read Medical Center letter.  In that letter, a Walter 
Read medical officer informed the Veteran, "Other problems 
that are not directly related to this illness will need to be 
investigated in Puerto Rico to determine whether they 
represent an unusual complication of leishmaniasis or its 
treatment."  This letter does not address whether hip 
bursitis might be secondary to pentostam.  It simply concedes 
that pentostam could cause unusual complications. 

Finally, in July 2001, Dr. Benabe indicated that hip bursitis 
"most probably is a consequence of treatment for cutaneous 
leishmaniasis..."   The rationale provided is that the Veteran 
did not present a history of any other risk factor or 
accident or job or any other activity that might cause this 
disorder.  The Board finds this medical opinion probative, as 
it is based on correct facts and is supported by a rationale.  
Nieves-Rodriguez, supra. 

The unfavorable medical evidence includes a September 1985 
report from Walter Read Army Hospital that indicates that 
side effects of pentostam were minor and resolved shortly 
after treatment was completed.  This medical evidence does 
tend to indicate that chronic effects were not encountered.  

In this case, there is favorable and unfavorable medical 
evidence.  The probative value of either is approximately 
equal.  Thus, relative equipoise exists.  The benefit of the 
doubt doctrine will therefore be applied.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  Direct service 
connection for bilateral hip bursitis will therefore be 
granted.

Diabetes Mellitus

The first issue is whether diabetes mellitus pre-existed the 
Veteran's period of active service commencing in February 
2003. There is no entrance examination report to correspond 
with the Veteran's entrance into active military service.  
Absence of an entrance examination report triggers the 
presumption of soundness at entry into active military 
service.  

A Veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).  Where the enlistment examination report is 
missing, the presumption of soundness attaches.  Doran v. 
Brown, 6 Vet. App. 283, 286 (1994) (where a portion of the 
Veteran's service medical records including his service 
entrance examination report were unavailable and were 
presumed to have been lost in a fire, the presumption of 
soundness attached).  

The presumption of soundness is not a mandatory presumption, 
however.  This presumption of soundness may be rebutted by 
clear and unmistakable evidence that the disability existed 
before service.  38 C.F.R. § 3.304(b).  The burden of proof 
shifts to the government to offer clear and unmistakable 
evidence to rebut the presumption.  Miller v. West, 11 Vet. 
App. 345, 347 (1998).  

In this case, several active duty STRs reflect new onset 
diabetes mellitus, including a February 2004-dated DA 
(Department of the Army) Form 3947, Medical Board Proceedings 
report that reflects that type 2 diabetes mellitus arose in 
2003 while on active duty.  The Form 3947 indicates that the 
medical board specifically determined that diabetes did not 
exist prior to active service.  Regardless of the medical 
board findings; however, there is clear and unmistakable 
evidence that diabetes mellitus pre-existed active military 
service.  A February 1999 periodic physical examination for 
the National Guard does not indicate diabetes; however, a 
September 1999 private medical report from R. Benabe, M.D., 
contains an assessment of diabetes mellitus.  Because the 
report predates active service by several years, it is clear 
and unmistakable evidence of the pre-existence of diabetes.

The next issue is whether preexisting diabetes mellitus was 
aggravated during active military service.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation.  A disease or injury noted in service may be 
denied service connection only where VA proves by clear and 
unmistakable evidence that the condition existed prior to 
service and was not aggravated therein.  The presumption of 
aggravation arises whether or not the evidence shows an 
increase in disability.  Cotant v. Principi, 17 Vet. App. 116  
2003).  

In Akins v. Derwinski, 1 Vet. App. 228, 232 (1991), the Court 
stressed that the presumption of aggravation places an 
"onerous burden on the government to rebut the presumption 
of aggravation."  The Court then set forth that evidence 
sufficient to rebut the presumption of aggravation would be a 
specific finding that the increase in disability is due to 
the natural progression of the disease ("It is exactly these 
specific findings which are critical but missing in 
determining whether service connection is warranted or 
not.")  Id.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2008).  

In September 2006, a VA examiner reviewed the case history 
and examined the Veteran.  The examiner found no evidence of 
diabetic complications such as retinal, cardiovascular, or 
neurovascular changes and concluded, "At this point, 
Diabetes Mellitus is not found to have been permanently 
aggravated by Military Service, instead, clinical picture 
favors a normal evolution of the illness."  This opinion is 
persuasive, as it is based on correct facts.  No medical 
evidence to the contrary has been offered.  Because it finds 
that the natural progression of the disease at work, it 
represents clear and unmistakable evidence to rebut the 
presumption of aggravation.

While the Veteran has provided lay evidence of aggravation, 
VA regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's opinion in this matter is of 
little value because the determination involves a question 
that only medical experts may address.  

Although the Veteran had various periods of active duty 
training and inactive duty training, none of the evidence 
suggests that diabetes mellitus arose during a period of 
active duty for training.  Inactive duty training does not 
qualify for service connection for any disease incurred 
therein.  38 C.F.R. § 3.6(a) (2008).  In addition to this 
restriction, the presumption of soundness at entry, the 
presumption of aggravation of a preexisting condition, and 
the presumption of service connection where a chronic disease 
becomes at least 10 percent disabling within a year of 
discharge do not apply to any period of active duty training 
or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466 
(1995).  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for service connection for 
diabetes mellitus must therefore be denied. 


ORDER

New and material evidence having been received, the claim for 
service connection for lumbar myositis is reopened.  To this 
extent, the appeal is granted.

Service connection for cervical myositis is granted. 

Service connection for bilateral hip bursitis is granted. 

Service connection for diabetes mellitus is denied.


REMAND
Lumbar Myositis

The RO determined that no new and material evidence had been 
submitted to reopen a claim for service connection for lumbar 
myositis; however, the Board has found sufficient new and 
material evidence to reopen the claim.  Reopening a service 
connection claim triggers VA's duty to notify and assist the 
claimant in the development of the claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Prior to adjudication on the 
merits, the AOJ must satisfy VA's duty to assist and notify 
the Veteran, accomplished a merits adjudication of these two 
issues, and issue an SSOC if the benefits sought cannot be 
granted. 

Right and Left Shoulder Bursitis

With respect to the application to reopen claims of service 
connection for right and left shoulder bursitis, the RO 
determined that no new and material evidence was submitted in 
its April 2007 rating decision.  In September 2007, the 
Veteran submitted a timely NOD, but the RO has not issued an 
SOC.  The Court has held that an unprocessed notice of 
disagreement should be remanded, rather than referred, to the 
RO.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The 
issues have been added to page 1 of this decision to reflect 
the Board's jurisdiction over the matter.  The issues will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  Thereafter, 
if a substantive appeal has been filed, the case should be 
returned to the Board, if in order.  




Major Depressive Disorder

With respect to service connection for major depressive 
disorder or other acquired nervous disorder, the STRs contain 
psychiatric evaluations accomplished prior to active military 
service.  A June 1988 military psychiatric report notes 
history of mental stress related to a previous infection of 
leishmaniasis.  The report notes that service comrades had 
mistaken a leishmaniasis lesion of the left forearm for a 
syphilis lesion, which caused the Veteran's stress and 
marital problems.  The impression was psychological factors 
affecting physical condition.   

A July 1988 military psychiatric evaluation reflects 
homicidal thoughts, poor judgment, and anger.  The diagnosis 
was adjustment adulthood reaction due to ignorance to 
reality; and, situational anxiety reaction by history.  
Because these diagnoses precede the Veteran's February 2003 
entrance into active military service, the presumption of 
soundness at entry and the presumption of aggravation must be 
considered. 

The Veteran requested service connection for a nervous 
condition in April 2006.  A June 2006 VA treatment report 
notes depression and major depressive disorder.  A July 2006 
VA psychiatric progress note reflects irritability and 
anxiety, treated with Bupropion.  The assessment was major 
depression, recurrent, with psychotic features; and, anxiety 
disorder, not otherwise specified.  

The Veteran has not been offered a psychiatric examination to 
determine the nature and etiology of any nervous disorder.  
VA's duty to assist in developing the claim includes offering 
an examination where necessary to make a decision.  
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  Because the STRs 
reflect psychiatric complaints that might be related to 
service-connected disabilities and because there is a current 
psychiatric diagnosis, it is necessary to obtain a medical 
opinion on the matter.   




Compensable Rating for Residuals of Leishmaniasis

Residuals of cutaneous leishmaniasis are rated noncompensably 
disabling for the entire appeal period under Diagnostic Code 
7807-7806.  

Under Diagnostic Code 7807, the cutaneous variety of 
leishmaniasis (mucocutaneous, espundia) is rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801 7802, 7803, 7804, or 
7805), or dermatitis (Diagnostic Code 7806), depending upon 
the predominant disability.  

The residuals of leishmaniasis are manifested by an atrophic, 
depressed plaque of the left forearm, according to a 
September 2006 VA dermatology compensation examination 
report.  The examiner noted occasional itching of the chest 
and back, but did not indicate whether this is an associated 
residual of leishmaniasis.  This point must be clarified 
prior to adjudication.  

The service-connected left forearm lesion is exposed to view.  
Under Diagnostic Code 7806, if at least 5 percent of the 
body's exposed areas are affected, a compensable rating is 
warranted.  No estimate of the percent of exposed area 
affected was offered.  If a report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (2008).  Bierman v. Brown, 6 Vet. App. 125, 
129 (1994).

Moreover, Diagnostic Code 7807 specifically calls for 
consideration of Diagnostic Code 7804, the code under which a 
painful scar is rated.  Thus, the examiner must comment on 
the existence of scar pain.  

Finally, in March 2009, the Veteran reported that he receives 
Social Security Administration (SSA) disability benefits and 
that he cannot work due to service-connected disabilities.  
At that time, his only service-connected disability was a 
noncompensably-rated left forearm leishmaniasis scar.  The 
AOJ must therefore attempt to obtain any SSA decision and 
supporting medical records.  Baker v. West, 11 Vet. App. 163, 
169 (1998).  

Accordingly, this case is remanded for the following action:

1.  The AOJ should again request copies 
of any decision(s) and accompanying 
medical records submitted in support of 
any claim by the appellant for disability 
benefits from the SSA.  If records are 
unavailable, SSA should so indicate.

2.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded a psychiatric 
examination by an appropriate specialist.  
The claims file should be made available 
to the physician for review of the 
pertinent evidence.  The physician should 
elicit a complete history of relevant 
symptoms from the Veteran, and answer the 
following:

I.  What is the current Axis I 
diagnosis or diagnoses?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  For each diagnosis found 
unlikely to be related to active 
military service, is it at least as 
likely as not that it was caused or 
aggravated by service-connected 
leishmaniasis?  

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  The AOJ should also arrange for a 
skin examination by an appropriate 
specialist to determine the nature and 
severity of the left forearm lesion and 
the percent of exposed areas affected by 
the left forearm lesion.  The physician 
should review the pertinent evidence in 
the claims file and elicit relevant 
symptoms from the Veteran.  The examiner 
is asked to address whether the scar is 
painful on examination.  The examiner 
must estimate the percent of exposed area 
covered by the left forearm leishmaniasis 
lesion.  The physician should offer a 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  

4.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate all 
remanded claims.  If the benefits sought 
remain denied, the Veteran and his 
representative should be furnished an 
SSOC and given an opportunity to respond.  

5.  The AOJ should issue an SOC 
discussing whether new and material 
evidence has been received to reopen 
claims for service connection for right 
and left shoulder bursitis.  The Veteran 
should be informed that, under 38 C.F.R. 
§ 20.302 (2008), he has 60 days from the 
date of mailing of the SOC to file a 
substantive appeal or a request for an 
extension of time to do so.  Thereafter, 
if a substantive appeal has been filed, 
the case should be returned to the Board, 
if in order. 

The Veteran need take no action unless otherwise notified.  
However, failure to report for a scheduled VA examination 
without good cause may have adverse consequences on his 
claims.  38 C.F.R. § 3.655 (2008).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


